Citation Nr: 1431254	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-17 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high blood sugar.  

2.  Whether the Veteran filed a timely substantive appeal in the matter of entitlement to a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952, January 1955 to January 1958, and from July 1961 to September 1976.  He is the recipient of the Combat Infantryman Badge (CIB).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, the Board remanded the claim for service connection for a disability manifested by high blood sugar for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that a June 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the Veteran filed a timely substantive appeal in the matter of entitlement to a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2011, and prior to the promulgation of a final decision in this appeal, the Veteran withdrew his appeal regarding entitlement to service connection for a disability manifested by high blood sugar.  
CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a disability manifested by high blood sugar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2011, the Board remanded the issue of entitlement to service connection for a disability manifested by high blood sugar for additional substantive development.  While on remand to the RO, the Veteran submitted a December 2011 statement indicating that he wished to withdraw the claim for service connection for a disability manifested by high blood sugar.  See the December 2011 statement.  

As of December 2011, the Board had not yet issued a final decision on this issue; therefore the Veteran's withdrawal of the issue is valid.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for a disability manifested by high blood sugar initial, and it is dismissed.  38 C.F.R. § 20.204 (2013).  


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for a disability manifested by high blood sugar.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of whether a timely substantive appeal was submitted to perfect an appeal of the October 2011 rating decision, which granted service connection for degenerative changes of the lumbar spine and assigned a 10 percent disability evaluation, effective April 15, 2008.  The Veteran filed a timely notice of disagreement to the October 2011 rating decision.  In a June 2012 decision review officer (DRO) decision, the RO increased his disability rating to 20 percent, effective April 15, 2008.  In June 2012, the Veteran submitted two letters specifically disagreeing with his combined disability rating for all of his service connected disabilities, asserting that the sum of all his disability evaluations added together was greater than that determined by the RO.  Essentially, he argued that the RO made a mathematical error in computing his combined rating.  But he did not challenge the accuracy of the rating assigned for his back disability.  In January 2013, he submitted a substantive appeal expressing disagreement with the rating assigned for his back.  

In a January 2013 decision, the RO determined that a substantive appeal received in January 2013 was untimely.  In February 2013, the Veteran expressed disagreement with the January 2013 decision that discussed the claim; however, no statement of the case (SOC) was issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  Although the Veteran submitted a follow-up letter in April 2013 stating that he is not appealing the timeliness issue, it is implicit in his assertions that the underlying issue of an increased rating for the service-connected back disability is on appeal.  Therefore, he is appealing the issue of timeliness, as it directly relates to the issue of an increased disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC to the Veteran and his representative, addressing the issue of whether the Veteran filed a timely substantive appeal in the matter of entitlement to a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


